Citation Nr: 0740550	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for osteoarthritis of 
the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1992 to 
July 1993 and served on periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) while in 
the Marine Corps Reserves through November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In a December 2004 decision, the Montgomery RO, 
inter alia, effectuated a Board decision granting service 
connection to the veteran for bilateral pes planus and 
assigned a disability rating of 10 percent.  In an April 2005 
rating decision, the Montgomery RO denied service connection 
for osteoarthritis of the right and left knees.   In August 
2005, the veteran filed a substantive appeal to both of these 
decisions; they have been combined and are both before the 
Board for appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has left knee osteoarthritis that is related to 
service.

2.  There is no competent medical evidence showing the 
veteran has right knee osteoarthritis that is related to 
service.

3.  The service-connected pes planus is not manifested by 
severe, unilateral objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use or characteristic 
callosities.   





CONCLUSION OF LAW

1.  Left knee osteoarthritis was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).   

2.  Right knee osteoarthritis was not incurred in, or 
aggravated by, active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).   

3.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321, 4.1-4.10, 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the veteran's service connection claim, the VA 
duty to notify was satisfied by way of a letter(s) sent to 
the appellant in January 2005 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the service 
connection claims for left and right knee osteoarthritis and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran did not 
receive this notice until April 2006, after the initial AOJ 
decision; however, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Regarding the increased rating claim, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, supra, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical and personnel records, 
VA medical records and examination reports, non-VA medical 
records and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in November 2005.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or for residuals of an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002); 38 C.F.R. § 3.6 (2007).

The veteran contends he has left and right knee 
osteoarthritis that is a result of a knee injury that 
occurred during ACDUTRA while in the Marine Reserves and that 
his knee disorders should therefore be service connected.

The Board notes that, in the present case, the claimant has 
not asserted that left or right osteoarthritis was incurred 
during his period of active service from December 1992 to 
July 1993, or during any applicable presumptive period.  Left 
or right knee osteoarthritis was not diagnosed during his 
period of active service.  His separation examination report 
does not reflect any left or right knee disorder.  There is 
no indication in the record that left or right knee 
osteoarthritis was manifested to a compensable degree within 
one year of his discharge from active duty in July 1993. 

Medical records from the veteran's time in the reserves 
reflect that the veteran injured his left knee in July 1997 
while on ACDUTRA when he struck his knee on a metal piece of 
a boat while training.  He had no edema and full range of 
motion.  He was instructed to ice, rest and elevate the knee.  
The assessment was a bruised left knee.  A medical record 
from the following day shows that the veteran sustained a 
contusion on his left knee in ACDUTRA and that it had 
resolved.  There were no service medical records that show an 
injury to his left or right knee or any treatment for or 
diagnosis of a left or right knee disorder.  Reports of 
Medical Examination and History from July, August and 
December 1998 do not reflect any diagnosis of or treatment 
for a knee disorder.  

A March 2002 private physician's letter reflects the 
veteran's reports that he had knee pain with any progressive 
exercise that he noted over the previous few months.  The 
veteran indicated his knee problems were from injuries while 
in the military.  Upon examination, the veteran had no edema 
but positive crepitus was noted with range of motion 
bilaterally.  It is unclear whether the private physician x-
rayed the veteran's knees, however, he indicated that there 
were positive osteoarthritic changes of the knees with early 
spur formation.  The private physician opined that that the 
veteran had bilateral osteoarthritis of the knees but did not 
relate the veteran's knee disorder to service.  

A November 2005 VA joints examination report shows that the 
veteran indicated that he had an imaging study done of his 
left knee at the time of the injury in service which did not 
show a fracture.  At the examination he complained of 
bilateral knee pain that was throbbing but with no weakness, 
swelling, heat or redness.  He did report stiffness in both 
his knees.  Upon examination, the veteran had normal range of 
motion of both knees.  His right knee flexion was 120/140, 
extension 0/0, with negative McMurray's and drawer sign.  The 
left knee flexion was 130/140, extension 0/0, with negative 
McMurray's and drawer sign.  There was no redness, heat, 
effusion, tenderness or swelling and no pain with movement in 
either knee.  There was no fatigue, weakness or functional 
loss with repeated motions, and no pain elicited during 
motion in either knee.  Bilateral x-rays were normal.  The 
diagnosis was bilateral knee strain.  The examiner opined 
that, although the left knee was documented as a contused 
left knee in the claims file, it was also recorded that the 
contusion resolved that same day with no complaint voiced 
from the veteran.  The examiner noted that the findings in 
the March 2002 statement by the private examiner with 
bilateral osteoarthritic changes of both knees were not 
consistent and not supported by the latest imaging studies 
done at the VA in November 2005 which showed no bone or 
tissue abnormality.  The examiner concluded that therefore, 
in his opinion, it was unlikely that the veteran's 
osteoarthritis of the right and left knee is related to the 
left knee bruise. 

The Board finds that the weight of the evidence is against 
service connection for left or right knee osteoarthritis.  
The veteran's medical records from his time in the Marine 
Corps Reserves reflect a left knee contusion in 1997; however 
this appears to have resolved quickly and with no residuals, 
as there are no other service medical records showing 
problems with his knees.  A March 2002 private physician's 
letter reflects his opinion that the veteran has 
osteoarthritis of the knees; however, it does not appear that 
this diagnosis was based on x-ray evidence and this examiner 
did not link the veteran's left and right knee disorders to 
his time in service.  In fact, the November 2005 VA joints 
examiner noted that the findings in the March 2002 statement 
by the private examiner which reflected a diagnosis of 
bilateral osteoarthritic changes of both knees were not 
consistent and not supported by the latest imaging studies 
done at the VA in November 2005 which showed no bone or 
tissue abnormality.  The VA examiner, who had reviewed the 
veteran's claims file, opined that it was unlikely that the 
veteran's osteoarthritis of the right and left knee is 
related to the left knee bruise he suffered while on ACDUTRA. 

The Board notes that arthritis is considered a chronic 
disease for which service connection on a presumptive basis 
is available if manifested to a compensable degree with in 
one year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  However, even if the veteran had a competent 
diagnosis of arthritis, presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Therefore, he is not entitled to the 
presumptions for chronic diseases in 38 C.F.R. § 3.309(a).  
See 38 C.F.R. § 3.307(a)(1). 

There is no competent medical evidence in the record linking 
the veteran's current left and right knee disorders to his 
time in service.  Thus, a nexus between the appellant's left 
and right knee disorders and service is not established by 
the evidence of record.  See 38 C.F.R. § 3.303.  In the 
absence of an in-service injury and competent medical 
evidence linking a current disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Based on the 
above, there is no competent medical evidence that supports 
the appellant's contention of an etiological relationship 
between his current left and right knee disorders and his 
time on ACDUTRA in the Marine Corps Reserves.  Accordingly, 
the service connection claim for left and right knee 
osteoarthritis is denied as the evidence fails to establish 
that the veteran's current right and left knee disorder are 
related to service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Increased rating- bilateral pes planus

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a December 2004 rating decision, the veteran was granted 
service connection at a 10 percent disability rating for 
bilateral pes planus under Diagnostic Code 5276, for acquired 
flatfoot.  Under Diagnostic Code 5276, a 10 percent 
disability rating is assigned when there is a showing of 
bilateral or unilateral moderate acquired flatfoot with the 
weight bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of feet, and 20 or 30 percent disability ratings are 
warranted for unilateral and bilateral severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use or characteristic callosities, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

At his November 2005 examination, the veteran reported that 
he had a pain level of eight when waking on a daily basis, 
but no symptoms at rest.  The veteran reported no stiffness, 
heat, redness, swelling or fatigability.  The veteran 
indicated that the pain precipitates after standing for four 
to eight hours or walking more than one hour or carrying 230 
pounds.  The veteran was employed as a police officer, and 
called in sick when the pain reached a level of 10.  He was 
not receiving any treatment for the condition and did not use 
crutches, braces, a cane or corrective shoes.  Upon 
examination, no calluses were noted, the veteran's posture 
was erect on standing, he was able to squat to 120 degrees, 
has normal supination/pronation and was able to rise on toes 
and heels without any pain.  There was no gap of the feet 
bilaterally with weight.  The diagnosis was service-connected 
pes planus, moderate to severe, causing the veteran, now 
requiring calling in sick. 

The evidence of record clearly weighs against the assignment 
of a higher disability rating for the veteran's pes planus 
under Diagnostic Code 5276.  As noted above, in order to 
warrant a higher disability rating, the veteran would need to 
show objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use or characteristic callosities.  
However, as noted in his November 2005 examination, the 
veteran had no calluses and normal supination/pronation, and 
was able to rise on toes and heels without any pain.  The 
Board notes that the veteran indicated he has severe pain at 
times; however, this appeared to be only when he was standing 
or walking for four hours or more.  In addition, the veteran 
had no pain at rest and was able to rise on toes and heels 
without any pain at his November 2005 examination.  While the 
examiner opined that the veteran has moderate to severe pes 
planus, the veteran's disability picture most closely 
resembles the 10 percent disability rating of moderate pes 
planus, as this disability rating takes into account pain 
upon manipulation.  

The Board has considered other diagnostic codes for rating 
disabilities of the foot.  However, other Diagnostic Codes 
concerning disabilities of the feet are not applicable here 
as the clinical findings do not reflect that the veteran has 
a diagnosis of, or symptomatology that would be equivalent or 
analogous to, a weak foot, pes cavus, Morton's disease, 
hallux valgus, hallux rigidus, hammer toes, malunion or 
nonunion of the metatarsal bones or a foot injury to warrant 
a rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5280, 5281, 5282, 5283 or 5284 (2007).

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensable disability rating 
from the date of his claim for his bilateral pes planus.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

The veteran indicated to the November 2005 VA examiner that 
he had to call in sick to work as a police officer when his 
foot pain was too great; however, there is no evidence of 
record that the veteran's service-connected bilateral pes 
planus causes marked interference with employment, or 
necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  Thus, the preponderance of the 
evidence is against the assignment of an initial disability 
rating in excess of 10 percent for the veteran's bilalteral 
pes planus.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for osteoarthritis of the left knee is 
denied.

Service connection for osteoarthritis of the right knee is 
denied.

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


